OPINION
PER CURIAM '
We have reached the conclusion that the right to amend or correct a verdict returned by a jury is governed in this state by statute. If the change is one of substance, it must be made by the jurors before their discharge (§11420-10, GC); if it is one cf form only, it may be mads by the court, with the assent of the jurors, before their discharge (§11420-11, GC).
Sec 11363, GC, relating to the power of a court as to amendments, dees not apply to the amendment of a verdict.
James Clark and others v William Irvin, 9 O. 131, at p. 132.
The trial court committed error in ordering the amendments of the court’s record which were made in this case, and it follows that the judgment of the court, which was not based upon a verdict' rendered against the plaintiff in error, was erroneous and contrary to law.
The judgment of the trial court on the motion to amend, and the judgment in favor of the defendant in error, is reversed, and the cause remanded.
PUNK, Pj;'STEVENS' .and WASHBURN, JJ, concur in judgment. _ '. ’